UNITED STATES DISTRICT coURT l _ _ `. ,._`
FoR THE DISTRICT oF CoLUMBIA F ll li__ E !; j

JAN “ 72019

ARTHUR N- PUTMAN, ) Clark. U.S. District & untruch
) Courts for the D|strlctot I.`,nlmm)l.q
Plaintiff, )
)
v. ) Civil Action No.: l: lS-cv-02904 (UNA)
)
SENATE JUDICIARY )
COMMITTEE, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff"s pro se complaint,
application for leave to proceed in forma pauperis, two motions to add additional co-defendant,
and a motion for emergency hearing. The Court will grant the in forma pauperis application [2]
and the complaint [l] will be dismissed without prejudice. Plaintiff"s motions to add additional
co-defendants [3, 4] and the motion for emergency hearing [5] will be denied.

The instant complaint is substantially Similar to another filed by plaintiff in a recent lawsuit,
see Putman v. Grassley, et al., No. 18-cv-2890 (D.D.C. filed Dec. 10, 2018), and this matter will
be dismissed as duplicative.

An Order is issued separately.1

Date: January_g, 2019 M/>L 0 ' /qdj'

limited Sfales District Judge

 

1 lt has come to the Court’s attention that Plaintiff has contacted the Clerk’s office on numerous

occasions-often in person_demanding that Court staff and personnel immediately respond to
his requests and demands. This behavior should not continue. The Court reminds Plaintiff that

“part of the Court’ s responsibility is to see that [its] resources are allocated in a way that promotes
the interests of justlce ” In re McDonala’, 489 U. S. 180, 184 (1989), and, should this treatment of
Court staff continue, the Court may take future action.

